DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Claims 1 – 6 are entitled to a priority date of April 15, 2103.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of US Patent No. 10024229. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 1 of US 10024229
A variable-flow-rate valve mechanism comprising:





















an attachment member provided with an attachment hole;



a valve including a valve body and a valve shaft provided with the valve body, the valve shaft swingably provided in the attachment hole; and








a clasp provided at a tip of the valve shaft, wherein


a clearance between an inner peripheral surface of the attachment hole of the attachment member and an outer peripheral surface of the valve shaft is set to be smaller than a value obtained by subtracting a depth dimension of the attachment hole of the attachment member from an interval dimension between a top surface of the valve body and a back surface of the clasp, and wherein

in a state where the outer peripheral surface of the valve shaft comes into contact with a front-side periphery and a back-side periphery of the attachment hole of the attachment member, and where the top surface of the valve body comes into contact with a back surface of the attachment member, the clasp is free of contact with a surface of the attachment member.
A variable-flow-rate valve mechanism used for a turbocharger in which a gas-flow-rate variable passage for adjusting a flow rate of exhaust gas supplied to a turbine wheel side has been formed inside a turbine housing or inside a connection body connected in a state of communicating with the turbine housing, and that is configured to open and close an opening of the gas-flow-rate variable passage, the variable-flow-rate valve mechanism comprising: a stem rotatably supported by a support hole formed by penetrating through an outer wall of the 

an attachment member provided integrally with the stem, and provided with an attachment hole formed penetrating through the attachment member; 

a valve including: a valve body fitted in the attachment hole of the attachment member with being allowed to have backlash to the attachment member, and configured to abut against and separate from a valve seat on an opening side of the gas-flow-rate variable passage; and a valve shaft provided integrally with a center of the valve body, and is fitted in the attachment hole of the attachment member; and 

a clasp provided integrally with a tip of the valve shaft, configured to make the valve non-detachable from the attachment member, wherein 

a clearance between an inner peripheral surface of the attachment hole of the attachment member and an outer peripheral surface of the valve shaft is set to be smaller than a value obtained by subtracting a depth dimension of the attachment hole of the attachment member from an interval dimension between a top surface of the valve body and a back surface of the clasp, 


when a condition is satisfied in which the outer peripheral surface of the valve shaft comes into contact with a front-side periphery and a back-side periphery of the attachment hole of the attachment member, and in which the top surface of the valve body comes into contact with a back surface of the attachment member, the variable-flow-rate valve mechanism is constituted so that the clasp becomes non-contact with a front surface of the attachment member, and a ratio of the value obtained by subtracting a depth dimension of the attachment hole of the attachment member from an interval dimension between a top surface of the valve body and a back surface of the clasp to the clearance between an inner peripheral surface of the attachment hole of the attachment member and an outer peripheral surface of the valve shaft is set to be 3.5 to 6.5.


As seen above, Claim 1 of the instant application is a broader version of Claim 1 of the US Patent. Claim 1 of the US Patent includes all features presently claimed in Claim 1 of the instant application. Although no comparative table is shown for the rest of the 



Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of US Patent No. 10851703. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 1 of US 10851703
A variable-flow-rate valve mechanism comprising:

an attachment member provided with an attachment hole;

a valve including a valve body and a valve shaft provided with the valve body, the valve shaft swingably provided in the attachment hole; and

a clasp provided at a tip of the valve shaft, wherein

a clearance between an inner peripheral surface of the attachment hole of the attachment member and an outer peripheral surface of the valve shaft is set to be smaller than a value obtained by subtracting a depth dimension of the attachment hole of the attachment member from an interval dimension between a top surface of the valve body and a back surface of the clasp, and wherein

in a state where the outer peripheral surface of the valve shaft comes into contact with a front-side periphery and a back-side periphery of the attachment hole of the attachment member, and where the top surface of the valve body comes into contact with a back surface of the attachment member, the clasp is free of contact with a surface of the attachment member.
A variable-flow-rate valve mechanism comprising: 

an attachment member provided with an attachment hole; 

a valve including a valve body and a valve shaft provided with the valve body, the valve shaft swingably provided in the attachment hole; and 

a clasp provided at a tip of the valve shaft, wherein 

a clearance between an inner peripheral surface of the attachment hole of the attachment member and an outer peripheral surface of the valve shaft is set to be smaller than a value obtained by subtracting a depth dimension of the attachment hole of the attachment member from an interval dimension between a top surface of the valve body and a back surface of the clasp, 

in a state where the outer peripheral surface of the valve shaft comes into contact with a front-side periphery and a back-side periphery of the attachment hole of the attachment member, and where the top surface of the valve body comes into contact with a back surface of the attachment member, the clasp is free of contact with a surface of the attachment member, and 

a ratio of the value obtained by subtracting the depth dimension of the attachment hole of the attachment member from the interval dimension between the top surface of the valve body and the back surface of the clasp to the clearance is set to be 3.5 to 6.5.


As seen above, Claim 1 of the instant application is a broader version of Claim 1 of the US Patent. Claim 1 of the US Patent includes all features presently claimed in Claim 1 of the instant application. Although no comparative table is shown for the rest of the claims, all present pending claims are recited or obvious over one of Claims 1 – 14 of the US Patent. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichiro (JP 56-097530).

With regards to Claims 1 – 3:

Koichiro discloses a variable-flow-rate valve mechanism (Figures 2, 3) comprising: an attachment member (“stay” 12, Figure 2) provided with an attachment hole (hole 13, Figure 2); 

a valve including a valve body (valve body 14) and a valve shaft (valve shaft 15) provided with the valve body, the valve shaft swingably provided in the attachment hole (as seen in Figure 2); and 

a clasp (spacer 16) provided at a tip of the valve shaft, wherein

a clearance between an inner peripheral surface of the attachment hole of the attachment member and an outer peripheral surface of the valve shaft is set to be smaller than a value obtained by subtracting a depth dimension of the attachment hole from an interval dimension between a top surface of the valve body and a back surface of the clasp, and wherein

in a state where the outer peripheral surface of the valve shaft comes into contact with a front-side periphery and a back-side periphery of the attachment hole of the attachment member, and where the top surface of the valve body comes into contact with a back surface of the attachment member, the clasp is free of contact with a front surface of the attachment member, i.e. even when the valve is in contact with the attachment member with most inclination within an allowable inclination range of the valve with respect to the attachment member, the clasp is free of contact with a surface of the attachment member (see Figure 2 for the last two features recited - the valve shaft 15 is in contact with two portions of hole 13 while the top of valve body 14 is in contact with a surface of stay 12, which is its greatest inclination angle since the contact prevents further .

[AltContent: arrow][AltContent: oval][AltContent: textbox (Non-contact portion)][AltContent: textbox (Contact points)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    398
    476
    media_image1.png
    Greyscale




With regards to Claims 4 – 6:

Koichiro discloses the attachment hole is formed in a width across flat shape, and the valve shaft includes a fitting portion having a complementary cross section formed in a width across fiat shape fitted in the attachment hole (as seen in Figure 2, stay 12 is flat, as is through-hole 13, and valve body 14 comprises a flat top that abuts and complements the flat stay/hole).


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Maeda (JP 2015163782) – see Figures 3, 4, purposely inclined washer 9 to achieve desired tilt angle. 

JPS584732U – see Figures 5, 6, tilting valve relative to clasp. 

JPS63118337U – see Figures 5, 7, protrusion on either valve arm or on valve body to limit tilting degree. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, October 22, 2021